DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 14 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,409,277 B2; U.S. Patent No. 8,911,496 B2; U.S. Patent No. 9,452,044 B2; U.S. Patent No. 9,486,310 B2; U.S. Patent No. 9,498,324 B2; U.S. Patent No. 9,504,559 B2; U.S. Patent No. 9,687,339 B2; U.S. Patent No. 9,700,406 B2; U.S. Patent No. 9,730,785 B2; U.S. Patent No. 9,717,588 B2; U.S. Patent No. 10,285,804 B2; and U.S. Patent No. 10,485,653 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney David M. Doyle on 14 January 14, 2022.
The application has been amended as follows:

1.	(Currently Amended)		A scleral prosthesis comprising:
an elongated body configured to be implanted into scleral tissue of an eye, the elongated body comprising:
 	a first end configured to be pulled through a scleral tunnel in [[an]] the eye and an opposite second end, a maximum width of the body at each end wider than a maximum width of the body between the ends; 
wherein two portions form the first end of the scleral prosthesis, the two portions divided and separated along at least half of a length of the body by empty space such that the two portions meet at a point between the first and second ends of the body and are not connected to each other between that point and the first end of the body; 
wherein the scleral prosthesis is formed from a single integrated piece of material; [[and]]
wherein the second end is undivided; and
wherein (i) the two portions are separated from one another without external interference and (ii) the two portions are configured to be pushed towards each other in order to reduce a width of the first end and then separate after release.

2.	(Currently Amended)		The scleral prosthesis of Claim 1, wherein [[:]] the two portions forming the first end are substantially parallel to each other.



the first and second ends each include cylindrical areas projecting out from sides of the scleral prosthesis; and
each of the cylindrical areas has a flat bottom.

4.	(Original)	The scleral prosthesis of Claim 1, wherein the material is polymethyl methacrylate or polyether-ether ketone.

5.	(Original)	The scleral prosthesis of Claim 1, wherein:
a top surface of the scleral prosthesis is curved; and 
a bottom surface of the scleral prosthesis is flat.

6.	(Original)	The scleral prosthesis of Claim 1, wherein:
a top surface of the scleral prosthesis is curved; and 
a bottom surface of the scleral prosthesis is curved.

7.	(Original)	The scleral prosthesis of Claim 1, wherein at least one area of each end hooks back towards the opposing end.

8.	(Original)	The scleral prosthesis of Claim 1, wherein one side of the scleral prosthesis is flat along the length of the scleral prosthesis.


10.	(Original)	The scleral prosthesis of Claim 1, wherein the scleral prosthesis includes a circular female expansion at interior ends of the two portions.

11.	(Currently Amended)		A system comprising:
a scleral prosthesis comprising an elongated body configured to be implanted into scleral tissue of an eye, the elongated body comprising:
 	a first end configured to be pulled through a scleral tunnel in [[an]] the eye and an opposite second end, a maximum width of the body at each end wider than a maximum width of the body between the ends; 
 	wherein two portions form the first end of the scleral prosthesis, the two portions divided and separated along at least half of a length of the body by empty space such that the two portions meet at a point between the first and second ends of the body and are not connected to each other between that point and the first end of the body; 
 	wherein the scleral prosthesis is formed from a single integrated piece of material; [[and]]
 	wherein the second end is undivided; and
	wherein (i) the two portions are separated from one another without external interference and (ii) the two portions are configured to be pushed towards each other in order to reduce a width of the first end and then separate after release; and

12.	(Currently Amended)		The system of Claim 11, wherein [[:]] the two portions forming the first end are substantially parallel to each other.



13.	(Original)	The system of Claim 11, wherein:
the first and second ends each include cylindrical areas projecting out from sides of the scleral prosthesis; and
each of the cylindrical areas has a flat bottom.

14.	(Original)	The system of Claim 11, wherein the material is polymethyl methacrylate or polyether-ether ketone.

15.	(Original)	The system of Claim 11, wherein:
a top surface of the scleral prosthesis is curved; and 
a bottom surface of the scleral prosthesis is flat.

16.	(Original)	The system of Claim 11, wherein:
a top surface of the scleral prosthesis is curved; and 
a bottom surface of the scleral prosthesis is curved.


18.	(Original)	The system of Claim 11, wherein one side of the scleral prosthesis is flat along the length of the scleral prosthesis.

19.	(Original)	The system of Claim 11, wherein a bottom surface of the scleral prosthesis is textured.

20.	(Original)	The system of Claim 11, wherein the scleral prosthesis includes a circular female expansion at interior ends of the two portions.

21.	(Original)	The system of Claim 20, wherein a circular male area of the insert at an end of the insert is snappable into the circular female expansion of the scleral prosthesis upon insertion of the insert between the two portions.

22.	(Original)	The system of Claim 11, wherein the insert comprises slots at sides of the insert that are configured to guide the insert along ridges at interior sides of the two portions of the scleral prosthesis.

23.	(New)		The system of Claim 11, wherein at least one of the scleral prosthesis and the insert comprises at least one magnetic material.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest a scleral prosthesis comprising the combination of structural and functional limitations as set forth in above-amended independent claims 1 and 11, particularly comprising:
an elongated body configured to be implanted into scleral tissue of an eye, the elongated body comprising:
 	a first end configured to be pulled through a scleral tunnel in the eye and an opposite second end, a maximum width of the body at each end wider than a maximum width of the body between the ends; 
wherein two portions form the first end of the scleral prosthesis, the two portions divided and separated along at least half of a length of the 
wherein the scleral prosthesis is formed from a single integrated piece of material; 
wherein the second end is undivided; and
wherein (i) the two portions are separated from one another without external interference and (ii) the two portions are configured to be pushed towards each other in order to reduce a width of the first end and then separate after release.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774